                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 JANE CUSHING

                Plaintiff,                                            20-cv- 130

        V.

                                                                      OPINION
 JENNIFER LANGER JACOBS, as Assistant
 Commissioner of the Division of Medical
 Assistance and Health Services of the New
 Jersey Department of Human Services, and
 CAROLE JOHNSON, as Commissioner of the
 Department of Human Services,

                Defendants.

       WILLIAM J. MARTINI, U.S.D.J.:
       This matter arises out of Plaintiff Jane Cushing’s (“Plaintiff’) denial of Medicaid
benefits by the New Jersey Division of Medical Assistance and Health Services (“DMHS”),
overseen by Defendant Jennifer Langer Jacobs, which is part of the New Jersey Department
of Health and 1-luman Services, overseen by Defendant Carole Johnson (with Jacobs,
“Defendants”). The matter comes before the Court on Plaintifrs motion for a preliminary
injunction. ECF No. 5 (“Plaintiffs Motion”). and Defendants’ cross motion for summary
judgment. ECP No. 13 (“Defendants Motion”). For the reasons set forth below. Plainti ITs
motion is converted into one for Summary Judgment under PRCP 56 and GRANTED.
Defendants’ motion is DENIED.
  I.   BACKGROUND
       To qualit\y for Medicaid benefits. Plaintiff may not have more than $2.000 in countable
assets. Annuities purchased by Medicaid applicants are not countable assets if they meet
certain criteria, including irrevocability. See 42 U.S.C. § 1396p(c)(1)(G)(ii). On June 12,
2019. Plaintiff purchased a single-premium. immediate payout annuity (“Annuity”) from the
Croatian Fraternal Union of America (“Croatian”). The Annuity is explicitly irrevocable.
Compl. Ex. C at 6. ECF No. 1-3. However, it is also subject to a provision that the “National
President or Secretary/Treasurer of the Croatian fraternal Union of America may. in writing.
make or change a contract or waive any of its rights or requirements.” Id. at 1 0.
       On September 19, 2019, DMHS informed Plainti IT that they were “no longer
accepting” annuities issued by Croatian. Compl. Ex. E. It was (and is) DMHS’s position that
due to the power of the President, Sectaiy, or Treasurer of Croatian to change the Annuity’s
terms, it is revocable, and thus included in the calculation of Plaintiffs resources. As the
Annuity pushed PLaintiffs resources above the $2,000 cap for Medicaid eligibility, she is
purportedly ineligible. Plaintiff received notice that her existing benefits would end at the
end of September or beginning of October, 2019. Id. Exs. E & F.
 ii.   STANDARD OF REVIEW
       While Plaintiff moves for a preliminary injunction, she volunteers to convert her
motion into one for summary’ judgment, so long as no material lcts are in dispute. Pt. Mot.
at 13. Defendants cross—move t’ot’ summary judgment and agree no material facts are in
dispute. Def Mot. at 2. Accordingly, the summary judgment standard is appropriate for
speedy adjudication of this matter, which presents a single issue of law. As no material facts
are in dispute. another recitation of the well-known standard applicable to motions under
FRCP 56 is unnecessary. See FRCP 56(a).
III.        DISCUSSION
        The issue presented by the cross motions is whether a provision allowing the President,
Secretary’, or Treasurer of Croatian to waive or change the Annuity’s terms (“Amendment
Provision”) renders the Annuity “revocable,” and thus qualified as a resource under New
Jersey’ s Medicaid regime. Plaintiff argues that New Jersey’s Medicaid evaluations may not
be more restrictive than resource evalciations under the Supplemental Secctritv Income
Program (SSI”). and the Annuity does not qualif’ as a resource under those provisions. In
opposition. Defendants cite a prior administrative decision discussing another Croatian
annuity containing identical terms. They also argue DMHS is entitled to deference.
       A.     Deference to State Agency
       Buried in a footnote, Defendants intonate that some level of deference to DNHS is
appropriate. See DeL Mot. at 11 n.4. Rather than provide an analysis (or even an applicable
level of deference), Defendants state simply “[a]s to that deference in New Jersey, see R.S. v.
Division of Medical Assistance and Health Services, 434 N.J. Super. 250, 260-61 (App. Div.
2014).” Id. The Court has reviewed R.S., and the most relevant portion states that courts are
“in no way bound by the agency’s interpretation of a statute or its determination of a strictly
legal issue.” R.S., 434 N.J. Super. at 261. Whether the Annuity at issue is considered
“revocable” under the Federal SSI standards—the most restrictive standards permissible to
determine Medicaid eligibility—is a strictly legal issue. See 42 U.S.C. § 1396a(r)(2)(A).
       B.     Interpretation of Annuity Contract
       As relevant here, 42 U.S.C. § 1396p(c)(1)(G)(ii) provides that a put-chased annuity is
considered an “asset” unless the annuity is (1) irrevocable and nonassignable, (2) actuarially
sound, and (3) provides for payments in equal amounts during the term or the annuity, with
no deferral or balloon payments. At issue here is irrevocability.

        “The Court must first make a determination as to whether an ambiguity exists, which
is an issue of law.” Aro,nando v. State Farm Life Ins. Co., 17-cv-2418, 2017 WL 5496356,
at *2 (D.N..I. Nov. 15. 2017) (cleaned up). Like all contracts, if the terms of the Annuity are
clear. “the court must enforce it as written.” Ctv. ofAziorris v. Fauver. 153 N.J. 80. 103(1 998).
       Two other principles of New Jersey contract law are applicable here. lirst. a contract
“should not be interpreted to render one of its terms meaningless.” Cunthericind (‘ti.
Improvement Auth. v. GSP Recycling Co.. 358 N..J. Super. 484, 497 (App. I)iv. 2003).
Second, to the extent “general and specific clauses conflict, the specific clause governs the
meaning of the contract.” 11 Witliston on Contracts § 32:10 (4th ed.); Bauman v. Royal
Jndem. Co., 36 N.J. 12, 22 (1961) (“In the interpretation of a contractual instrument, the
specific is customarily permitted to control the general and this ordinarily serves as a sensible
aid in carrying out its intendment.” (citing Witliston on Contracts)).
       As to revocability, the Annuity contract specifically provides:

       Irrevocable. This contract: (1) is irrevocable and immediate (2) may not be
       transferred, assigned, surrendered or commuted; and (3) has not cash or loan
       value. The Annuitant may not be changed..
Annuity Contract at 6, ECF No. 1-3 (“Irrevocability Clause”). But as discussed above, the
entire Annuity is subject to the Amendment Provision, which provides Croatian’s “National
President or Secretary/Treasurer   .   may, in writing, make or change a contract or waive any
                                       .   .



of its rights or requirements.” Id. at 10.
        The Court finds the contract unambiguous on the issue of revocability. The clearly-
drafted Irrevocability Clause renders the Annuity irrevocable, notwithstanding the general
Amendment Provision. See fauver, 153 N.J. at 103. To the extent further analysis is
necessary, interpreting the Annuity in the manner proposed by Defendants—as revocable—
would render the irrevocability clause meaningless. Bitt see GSP Recycling Co., 358 N.J.
Super. at 497 (mandating otherwise). Finally, such an interpretation would have the general
Amendment Provision govern over the specific Irrevocability Clause. But see Bateman. 36
N.J. at 22 (finding interpretation of specific over general is sensible aide in finding parties
intent). Such an interpretation is contrary to New Jersey’s rules of contract construction.
Accordingly, the Annuity contract, as clearly drafted, is irrevocable.
       C.     The Prior Agency Decision Does Not Mandate Otherwise
       In their motion, Defendants primarily rely on an Administrative Law Judge’s opinion
in MM v. Division ofliedicalAssistance and Health Services, OAL Docket No. HMA 1057-
2019 (“ALT Decision,” ECF No. 1-8), which was adopted in its entirety by the acting director
of DMHS’s Final Agency Decision (“F inal Decision,” ECF No. 1-7). In MM, DMHS denied
benefits to another applicant with a Croatian annuity containing the same terms at issue here.
AU Decision at 2-3. When the applicant reapplied, she had a difTerent annuity from Croatian
which she purchased by “reroute[ing]” the funds from her first Croatian annuity, even though
both were allegedly “irrevocable.” Id. at 3-4. Croatian’s president “explained that his
authority to change the terms” came from the Amendment Provision. Id. at 4. Citing
Croatian’s president’s prior willingness to change the terms of an “irrevocable” annuity on
request, the AU found that the new annuity was an available resource despite the
Irrevocability Clause. Id, at 7-8. Accordingly, M.M. was ineligible ir Medicaid benefits.
        There are many reasons not to blindly apply MM to the case at bar. First, Plaintiff
was not a party to that suit and had no ability to intervene. Second, M.M. actually adjusted
her first “irrevocable” annuity from Croatian, whereas here, Plaintiff has not attempted to do
so. Third, even if Plaintiff tried, she has no actual power to make an adjustment. Rather than
provide her with any rights or authority, the Amendment Provision actually limits who
Plaintiff can petition to the president, secretary, or treasurer of Croatian. See Annuity Contract
                                                  3
at 10. While Plaintiff could ask Croatian’s president for a change, she could similarly do so
without the Amendment Provision. Croatian’s obligation to comply is the same in both
scenarios—none. Cf Final Decision at 3 (finding resource available when individual has
“right, authority, or power to the resource.” (citing N.J.A.C. 10:71-4. 1(c)). Given the context
in which the Amendment Provision appears, it was likely intended to identify agents with
contracting authority for Croatian, not provide an amendment protocol. See Id. (discussing
“a contract” and not “the contract”); see also P1. Mot. Ex. C.
       Fourth, adopting Defendants’ interpretation of the Annuity as revocable—despite the
term explicitly stating otherwise—would render the contract misleading. But pursuant to New
Jersey law, the Division of Banking and Insurance Regulations reviewed the Annuity contract
to ensure it was not misleading. See N.J.A.C. § 11:4-40.3 & 40.5(a). Thus, Defendants
would have the Court adopt their dubious interpretation over the opinion of the state agency
charged with ensuring such contracts do not mislead investors.
        fifth and finally, the AU Decision relies on 42 U.S.C. § 1382b(e)(3)(B)’ for the
proposition that if there are circumstances that payment from the Annuity could he made to
or for the benefit of the individual, then it is countable as a resource. AL] Decision at 7. But
42 U.S.C. § 13$2b(e)(3)(B) explicitly applies to irrevocable trusts and “[tJhe term ‘trust’
includes an annuity only to such extent and in such manner as the [I-IllS] Secretary specifies.”
42 U.S.C. § 1396p(d)(6). “[B]ecause the Secretary to date has not so specified, it follows that
[annuities] cannot be treated as trusts.” Zahner v. Secy Pa. Dep’t of Human Servs., $02 F.3d
497, 510 (3d Cir. 2015). Thus, the AU Decision erroneously relies on an inapplicable law.
       D.      Younger Abstention
        Defendants argue something akin to Younger abstention should apply here because
there is a pending administrative matter. 1-lowever, Defendants openly admit that Younger
Abstention “is not strictly required,” Def. Mot. at 15, and fail to respond to Plaintifis
argument in opposition that Sprint Communications, Inc. v. Jacobs makes cleat’ that Younger
does not apply, P1. Opp. at 3-4, ECF No. 15 (quoting Sprint Commitnications, Inc. v. Jacobs,
571 U.S. 69, 73 (2013) (“Circumstances fitting within the Younger doctrine, we have stressed,
are ‘exceptional”). Accordingly, Defendants have waived their abstention argument, and
their motion is DENIED. See, e.g., Sportscare ofAm., P.C. v. Multiplan, Inc., 10-cv-4414,
2011 WU 529955, at * I (D.N.J. Feb. 10, 2011) (“failure to respond in an opposition brief to
an argument put forward in an opening brief constitutes waiver”).2



 The AU Decision cites 42 U.S.C. § 1328b(3)(B), but that section of the U.S. Code does not exist
and the quoted language comes from 42 U.S.C. § 1382b(e)(3)(B).
2
  Defendants also list failure to exhaust administrative remedies as an affirmative defense, Answer at
7, ECF No. 12, but do not present the matter in their briefng. Accordingly, the Court has no occasion
to determine whether Plaintiffs failure to exhaust her administrative remedies would have
necessitated dismissal. See James v. Richman, 547 F.3d 214, 21$ (3d Cir. 200$) (finding action for
injunctive relief under Section 1923 permissible without exhaustion of administrative remedies). In
any event, Plaintiff demonstrated that they will suffer an irreparable injury without court intervention,
given the limited look-back period for Medicaid benefits and the state’s Eleventh Amendment
                                                    4
IV.    CONCLUSION
       for the reasons set forth above. Plaintiffs motion. ECF No. 5. is converted into one
for summary judgment pursuant to FRCP 56 and GRANTED. Defendants’ motion. ECF
No. 13. is DENIED. An appropriate order follows.




Date: March 25, 2020                                                 MARTINI, U.S.D.J.




                                                                                                3U3H
                                                                                                NOIS




immunity. See   Sorbe,   v. Vetez, 09-cv-3799, 2009 WL 3491154, at *4 (D.N.J. Oct. 23, 2009).
                                                  5
